Citation Nr: 0109868	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  98-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder, depression, and anxiety.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from July to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  A psychiatric disorder, to include bipolar disorder, 
depression, and anxiety, was not shown during active service.  

2.  The evidence does not show a nexus between a current 
psychiatric disorder and active service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in, aggravated by, or 
due to active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2000); 38 C.F.R. § 3.303(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled. The RO requested and 
received the veteran's Social Security Administration 
records.  VA treatment records are of record.  His referenced 
private treatment records are also of record.  His service 
medical records (SMRs) are of record.  There is no indication 
of any additional records that the RO failed to obtain.  The 
RO also provided the veteran an appropriate VA examination.  
He was notified in the rating decision, the statement of the 
case (SOC), supplemental statement of the case, and 
associated notice letters, of the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, SOC, and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Thus, in the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

Entitlement to service connection for a particular disability 
requires evidence both of the existence of a current 
disability and that the disability resulted from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991). 

To establish service connection for [a disease not subject to 
presumptive service connection], a showing of continuity of 
symptomatology after discharge is required, unless there is 
medical evidence that the inservice condition, although not 
diagnosed as such in service, was 'chronic', see 38 C.F.R. § 
3.303(b), or there is evidence that connects the current 
condition to the inservice condition, see 38 C.F.R. § 
3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).

Further, active military service includes active duty, any 
period of active duty for training during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. §§ 101(24), 106 (West 1991).  

The veteran's SMRs show that the veteran was referred for 
homesickness and nervousness by the Chaplain for further 
evaluation.  A Naval Aptitude Board Report shows that a 
psychiatric examination showed a very tremulous, anxious and 
crying boy whom frequently hyperventilated during the 
interview.  "His speech was depressed and vague, and he made 
veiled suicidal threats if he had to remain in the service.  
He was immature and unable to handle even the stress of an 
interview.  However, no psychosis or neurosis was seen to be 
present."  Additional records show that he was discharged 
due to unsuitability.  

Private medical records and hospitalization summaries dated 
January, February, March, and April 1997 show that the 
veteran was hospitalized for major depression, and that 
bipolar disorder was to be ruled out.  He was also assessed 
with an admitting diagnosis of post-traumatic stress disorder 
(PTSD).  An emergency room record dated March 1997 shows that 
the veteran was depressed since an October 1996 accident at 
work.  

A VA treatment record dated May 1997 shows that the veteran 
had symptoms of anxiety and depression since 1996, when he 
injured his knee and was exposed to hazardous chemicals at 
work.  A VA medical record, also dated May 1997, shows that 
the veteran was assessed with major depression, generalized 
anxiety disorder, dependent personality disorder, and 
avoidance personality traits.  

The report of a July 1998 VA examination shows that the 
veteran was diagnosed with major depression, chronic, with 
residual psychotic features; personality disorder NOS [not 
otherwise specified], with cluster C (avoidance dependent) 
features.  The examiner conducted an extremely thorough 
review of the veteran's family, school, marital, military, 
occupational and medical history.  The examiner noted that 
after his return from the military, the veteran worked at 
various jobs, the longest for about 16 years.  The examiner 
reviewed the veteran's SMRs, noting that a July 10, 1970 
report was negative for reported psychiatric symptoms.  The 
examiner also reported: "[w]hile the veteran reports he was 
bothered by remembrances of both his [childhood abuse] and 
his reported abuse during the short stay in the military, it 
was not until the early part of 1997 that he received any 
formal psychiatric treatment (counseling or medication) and 
that followed his reported industrial accident."  After a 
clinical interview, the examiner found: 

In my opinion, he clearly does meet 
criteria for a diagnosis of major 
depression, which appears to have been 
chronic over the last year or so, and 
which appears to have residual psychotic 
features.  I do not believe that he has 
had this disorder since his military 
service, however.  There is no 
documentation in the [SMRs] of a major 
depression, dysthymia, or other form of 
affective disorder during the brief time 
he was in the service.  Also, after 
leaving the military, he returned to 
civilian life and was gainfully employed 
for many years before his 
hospitalizations began in 1997 after a 
reported accident at work.  His 
depression appears to have a noticeable 
anxiety competent, but I do not believe 
he meets criteria for a diagnosis of a 
separate disorder at this point in time.  
While he reports some symptoms of a 
stress disorder picture, I do not believe 
at this time he meets DSM criteria for a 
separate diagnosis of PTSD.  

A lay statement, dated December 1998, from the veteran's 
spouse states, in essence, that the veteran returned from 
service a changed person, that he started drinking, and 
returned as an abusive person.  

The veteran reports that he was assaulted in the head during 
training, which resulted  in bleeding from his ear.  He 
states that he did not seek medical treatment for fear of 
retribution.  He avers that he has current disorders which 
are a result of his service.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

The evidence clearly shows that the veteran has been 
diagnosed with a current disability, namely, recurrent major 
depression.  However, the evidence does not show that there 
is any relationship between this disorder, diagnosed in 1997, 
and the veteran's less than one month period of service from 
July 23, to August 18, 1970.  

First, his SMRs do not show that he was diagnosed with major 
depression or any other psychiatric illness.  Specifically, 
as the July 1998 VA examiner noted, a July 10, 1970 report 
was negative for reported psychiatric symptoms.  Review of 
the veteran's claims folder does not show the existence of a 
medically diagnosed psychiatric disorder until 1997.  
Further, there is no medical evidence connecting any current 
disorder to service, rather, the medical evidence tends to 
connect his major depression with a work related accident in 
October 1996.  

Second, we find the July 1998 VAE report particularly 
probative.  That examiner conducted an extensive review of 
the veteran's background history and a thorough clinical 
examination with the findings and conclusions contained in a 
seven page typed report.  The examiner supported his 
conclusions citing to the probative medical evidence and 
thoroughly explaining his rationale.  Thus, while we find the 
statements of the veteran and his spouse to be credible, we 
also must point out that laypersons are not competent to 
provide a medical diagnosis.  Therefore, we find that the 
preponderance of the evidence is against the claim of service 
connection for a psychiatric disorder, to include bipolar 
disorder, depression, and anxiety.  Thus, the claim must be 
denied.  



ORDER

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder, depression, and anxiety is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

